Exhibit 10.9

January 9, 2012

Mr. Steve Bigelow

Dear Steve:

Easton-Bell Sports, Inc. (the “Company”) has determined that, given the nature
of your position, the interests of the Company will be best served by providing
you the assurance of separation benefits, as described below, in the event that
your employment is terminated by the Company other than for cause. Therefore,
the purpose of this letter is to confirm the agreement between you and the
Company concerning termination of your employment and certain ancillary matters,
as follows and is hereafter referred to as “Agreement”:

 

  1. Term of this Agreement: Subject to earlier termination as hereafter
provided, this Agreement is for a period of two (2) years beginning January 1,
2012 and ending December 31, 2014. However, after the initial two year period,
this Agreement shall continue from year to year, herein referred to as
“Evergreen” continuation.

 

  a. Title and reporting: Your title of President, Bell Sports may only be
adjusted or changed with your consent, and you may decline such title change
unless such change is a clear promotion in title and responsibility.

 

  2. Compensation during the Term of the Agreement: Your base salary, bonus
percentage, housing subsidy and automobile allowance may be increased but not
decreased during the initial Term of the Agreement. Housing subsidy is only
payable while you are assigned and required to work in a California location of
the Company. Currently such amounts are as follows:

 

  a. Base Annual Salary-$360,000

 

  b. Bonus Opportunity Percentage-75%

 

  c. Housing Subsidy- $100,000 (Which includes value of gross-up)

 

  d. Participation in the Easton-Bell Sports, LLC Equity Incentive Plan (“the
Plan”): is subject to the terms and conditions of that plan and nothing
contained herein will change the terms and conditions of the Plan.

 

  3. Separation Benefits. If your employment is terminated by the Company other
than for Cause, as defined below, the Company will provide you the following
separation payments and other benefits in exchange for periodic consulting to
the Company (in the aggregate, the “Separation Benefits”), provided that you
satisfy the conditions set forth in this Agreement

 

  (a) The Company will provide you Separation pay, at the same rate as that of
your base salary on the date your employment terminates (the “Termination
Date”), for the period of Eighteen months (18 months) following the Termination
Date (the “Separation Pay Period). Such rate to include base pay, housing and
automobile allowances. Separation pay will be provided you in the form of salary
continuation in accordance with the Company’s normal payroll practices, but not
less than eight days following receipt of your signed release of claims and
subject to the Timing requirements of this Agreement. The Housing Subsidy
payment shall not, however, continue after the date of move to a different
location as it is only payable while residing in the State of CA.

 



--------------------------------------------------------------------------------

  (b) Timing of Payments: Notwithstanding anything to the contrary in this
Agreement, if at the time of Separation, you are a “specified employee” as
defined within the meaning of Treasury regulations such payments will be made in
a manner and time consistent to comply with sections 409A and 404 (c). The
Company reserves the right to change this language than at the time it changes
all employment Agreements and contracts for compliance with Section 409A and
404(c) or at other dates from time to time as necessary to comply with
securities, tax and treasury regulations.

(c) Provided that you and your eligible dependents, if any, exercise your rights
to continue participation in the Company’s group health and dental plans in a
timely manner under the federal law known as “COBRA,” the Company will pay the
premium cost of your participation and that of your eligible dependents in those
plans from the Termination Date until the earliest to occur of (i) the last day
of the Separation Pay Period, (ii) the date you become eligible to enroll in the
health and/or dental plan of another employer or (iii) the date you or any of
your dependents otherwise ceases to be eligible to continue participation in
these Company plans under COBRA. You agree to notify the Company promptly if you
become eligible to enroll in the health or dental plan of another employer or if
you or any of your dependents otherwise ceases to be eligible for continued
coverage under COBRA. After the Company’s contributions end, you may continue
coverage for the remainder of the COBRA period, if any, by paying the full
premium cost plus a small administrative fee. All requirements under federal
COBRA laws and tax laws will be followed by the Company in the administration of
your health benefits.

(d) The Company’s responsibility and your obligations for payment of Bonus in
2012 is stated in Exhibit B to this Agreement. In succeeding years, the Company
will pay you a pro-rated annual bonus for the final year in which the
Termination Date occurs. The bonus will be determined by multiplying the annual
bonus you would have received had you continued employment through the last day
of that fiscal year by a fraction, the numerator of which is the number of days
you were employed during the fiscal year, through the Termination Date, and the
denominator of which is 365. The pro-rated bonus will be payable at the time
annual bonuses are paid to Company executives generally under its bonus plan.
Such payout would be subject to all other terms and metrics of the plan.

(e) In addition to the pro-rated annual bonus to be provided under Section 1(c)
immediately above, in the event that the Termination Date occurs prior to the
date on which payment is made of annual bonuses for the immediately preceding
fiscal year, you will be paid that annual bonus on the later of the date annual
bonuses for that preceding fiscal year are paid to Company executives generally
and the payday on which the first payment is made under Section 1(a) of this
Agreement.

(f) At your option, the Company will relocate your household goods and up to two
automobiles from The Scotts Valley-Santa Cruz, CA region to the Dallas-Fort
Worth, TX Metroplex. This option is available for up to twelve months past your
effective Separation Date.



--------------------------------------------------------------------------------

Note that your Housing Subsidy will terminate upon the relocation of your
household goods to TX, as such subsidy is only payable while residing in the
state of CA.

(g) In addition to the Separation benefits described above you will receive any
payment due for base salary for the final payroll period of your employment
through the Termination Date, and pay, at your final base salary rate, for any
vacation you have earned but not used as of the Termination Date and
reimbursement of any business expenses incurred on or before the Termination
Date which are eligible for reimbursement under Company policies then in effect
and are submitted by you with required documentation and substantiation no later
than sixty (60) days following the Termination Date.

(h) Except for any right you and your eligible dependents, if any, have to
continue participation in the Company’s group health and dental plans under
COBRA following termination of your employment, your participation in Company
benefit plans will terminate on the Termination Date in accordance with the
terms thereof and will not continue while you are a paid consultant to the
Company.

(i) (intentionally not included for purposes of clarity)

(j) As previously outlined above any equity in Easton-Bell Sports, LLC that you
hold on the Termination Date shall be governed by the terms of the Unit
Certificate, the Plan and the LLC Agreement, as applicable.

4. Conditions to Separation Benefit Eligibility. In order to be eligible to
receive the Separation Benefits, you must meet all of the following conditions:

(a) In May, 2012, you and the Company will meet to determine how the operation
of the brands ( Bell and Giro) in their separate manner is succeeding. At that
time you may voluntarily elect to leave and receive separation benefits as
defined herein.

(b) Between May 31 and December 31, 2012, you may resign and receive Separation
Benefits, provided you transition your role as directed by the President & CEO
and provide no less than 90 days notice. (c) After December 31, 2012, in order
to receive the Separation Benefits defined herein your employment must be
terminated by the Company for a reason other than for Cause. A termination of
employment by the Company for Cause or such a termination resulting from death
or from disability (meaning termination as a result of your being unable to
perform the essential functions of your job with or without accommodation after
exhaustion of any leave to which you are entitled or which is otherwise granted
you by the Company voluntarily) or any resignation by you of your employment
shall not qualify you for Separation Benefits, except as specifically provided
for in (a) above for 2012, where your resignation will still result in payment
of Separation Benefits.

(c) Following the Termination Date, in order to receive any Separation Benefits,
you must sign and return in a timely and effective release of claims in the form
that is attached to this Agreement as Exhibit A (the “Release”). The Release
creates legally binding obligations and the Company advises you to seek the
advice of an attorney before signing it.



--------------------------------------------------------------------------------

(d) You must comply meet in full your obligations under this Agreement during
your employment and thereafter, in accordance with its terms.

(e) The Executive may terminate his employment hereunder for Good Reason upon
notice to the Company setting forth in reasonable detail the nature of such Good
Reason. For purposes of this Agreement, “Good Reason” shall mean, without the
Executive’s consent, the occurrence of any one or more of the following events:

(i) the material breach of this Agreement by the Company which is not cured, if
curable, within twenty (20) days after written notice to the Company specifying
in reasonable detail the nature of such breach;

(ii) a material diminution of any of the Executive’s significant duties or the
assignment to the Executive of material duties inconsistent with his position

(iii) any reduction in or failure to pay the Base Salary or any failure to pay
any Annual Bonus to which the Executive is entitled hereunder or any failure to
provide benefits in accordance with this Agreement or any material failure to
provide Executive Perquisites in accordance with this Agreement, in each case
only after the Company has been given an opportunity, and has failed, to cure
any such event within twenty (20) days following the Executive’s written notice
to the Company specifying in reasonable detail the nature of the reduction or
failure;

(iv) any relocation of the Executive’s primary worksite to a site that is more
than thirty-five (35) miles from the Executive’s current office location (Scotts
Valley, CA) without agreement by the Executive

(v) subjection of the Executive to a working environment sufficiently hostile or
otherwise adverse as to satisfy the general legal standard for a constructive
discharge, provided that the Executive provides the Company written notice
specifying in reasonable detail the circumstances rendering the working
environment hostile or otherwise adverse and the Company fails within twenty
(20) days of that notice to take remedial action to mitigate those
circumstances. Note: The Executive may in writing waive a breach of one portion
of the Agreement on a voluntary basis for a specified period of time without
invalidating the Separation Benefits for other breaches. For example, an
Executive may agree to a voluntary reduction in pay for a temporary period
without invalidating any other provision of the Agreement.

5. Employee’s Ancillary Covenants. It is acknowledged and agreed that the
following covenants, which shall apply throughout your employment and following
its termination (regardless of how it occurs) are ancillary to this Agreement
between you and the Company with respect to your Separation benefits:

(a) Confidential Information. You agree that the Company and its Affiliates (as
defined below) continually develop Confidential Information (as defined below);
that you have developed and may hereafter develop Confidential Information for
the Company and its Affiliates; and that you have learned and may learn
hereafter of Confidential Information during the course of employment. You agree
to comply with the policies and procedures of the



--------------------------------------------------------------------------------

Company and its Affiliates for protecting Confidential Information and agree not
to disclose to any Person or use any Confidential Information that you have
obtained or obtain hereafter incident to your employment or any other
associations with the Company or any of its Affiliates, other than as required
for the proper performance of your regular duties and responsibilities to the
Company and its Immediate Affiliates or as required by applicable law or legal
process after notice to the Company and a reasonable opportunity for the Company
to see protection of the Confidential Information prior to its disclosure. You
agree that these restrictions shall continue to apply after your employment
terminates, regardless of the reason for termination. The confidentiality
obligation under this Section 4(a) does not apply, however, to information that
is generally known or readily available to the public at the time of disclosure
or becomes generally known through no wrongful act on your part or that of any
other Person having an obligation of confidentiality to the Company or any of
its Affiliates.

(b) Protection of Documents. All documents, records and files, in any media of
whatever kind and description, relating to the business, present or otherwise,
of the Company or any of its Affiliates, and any copies, in whole or in part,
thereof (the “Documents”), whether or not prepared by you, shall be the sole and
exclusive property of the Company. You agree to safeguard all Documents and to
surrender to the Company, at the time your employment terminates (without regard
to the reason for termination) or at such earlier time or times as the Company
may specify, all Documents and other property of the Company and its Affiliates
then in your possession or control.

(c) Restricted Activities. You acknowledge the importance to the Company and its
Immediate Affiliates of protecting their trade secrets, other Confidential
Information and goodwill that they have developed or acquired and which they
shall continue to develop and acquire while your employment continues. Further,
in addition to assurances of Separation Benefits in accordance with this
Agreement, the Company agrees, in consideration of your acceptance of the
restrictions set forth below, to grant you access to trade secrets and other
Confidential Information of the Company and its Immediate Affiliates as well as
to their valuable relationships with employees and others. You in turn
acknowledge and agree that the restrictions on your activities during and after
your employment set forth below are necessary to protect the goodwill,
Confidential Information and other legitimate interests of the Company and its
Immediate Affiliates:

(i) You agree that, during your employment with the Company and, you will not,
directly or indirectly, alone or in association with others, anywhere in the
United States where the Company or any of its Immediate Affiliates is doing or
actively planning to do business, own, manage, operate, control or participate
in the ownership, management, operation or control of, or be connected as an
officer, employee, investor, principal, joint venturer, shareholder, partner,
director, consultant, agent or otherwise with, or have any financial interest
(through equity ownership or otherwise) in, any business, venture or activity
that directly or indirectly competes, or is in planning, or has undertaken any
preparation, to compete, with the business of the Company or any of its
Immediate Affiliates (a “Competitor”), except that nothing contained in this
Agreement shall prevent your wholly passive ownership of five percent (5%) or
less of the equity securities of any Competitor that is a publicly-traded
company.



--------------------------------------------------------------------------------

(ii) You agree that for the period of Eighteen (18) months immediately following
the Termination Date, however it occurs, you will be considered a paid
consultant to our Company and will therefore not do substantially the same or
similar work as you did prior to Termination, as either an employee or
consultant with a company that directly competes in our cycling and snow
businesses including but not limited to : Doral Industries, Specialized, Trek,
Smith or Burton. Topeak, Mavic, Avenir.

(iii) You agree that, during your employment with the Company and for the period
of Eighteen (18) months immediately following the Termination Date, however it
occurs, you will be considered a consultant to our Company and will therefore
not, directly or indirectly, hire or otherwise engage to provide services or
attempt to hire or so engage, any employee or independent contractor providing
services to the Company or any of its Immediate Affiliates; assist in such
hiring or engagement by any other person or entity; or encourage any employee or
independent contractor providing services to the Company or any of its Immediate
Affiliates to terminate or diminish his or her relationship with the Company or
such Immediate Affiliate. For purposes of this Agreement, an “employee” means
any person who was employed by, or had an offer of employment from, the Company
or any of its Immediate Affiliates on the Termination Date or at any time during
the preceding six months and an “independent contractor” means any person
otherwise providing services to the Company or any of its Immediate Affiliates
on the Termination Date or at any time during the preceding six months.

(iii) You agree that, during your employment with the Company and for the period
of Eighteen (18) months immediately following the Termination Date, however it
occurs, you will not, directly or indirectly, solicit or encourage any customer
or other Person doing business with the Company or any of its Immediate
Affiliates to terminate or diminish its relationship with the Company or any of
its Immediate Affiliates; provided, however, that, after termination of your
employment with the Company, these restrictions shall apply only with respect to
those customers and other Persons doing business with the Company or any of its
Immediate Affiliates on the Termination Date or at any time during the preceding
six (6) months whom you know or reasonably should know is a customer or
otherwise doing business with the Company or any of its Immediate Affiliates.

(d) Enforcement of Covenants. You acknowledge that you have carefully read and
considered all the terms and conditions of this Agreement, including the
restraints imposed on you under this Section. You agree without reservation that
each of the restraints contained here is necessary for the reasonable and proper
protection of the goodwill, Confidential Information and other legitimate
interests of the Company and its Immediate Affiliates; that each and every one
of those restraints is reasonable in respect to subject matter, length of time
and geographic area; and that these restraints, individually or in the
aggregate, will not prevent you from obtaining other suitable employment during
the period in which you are bound by these restraints. You also acknowledge that
if you were to breach any of the covenants contained in this Section, the damage
to the Company and its Immediate Affiliates would be irreparable. You therefore
agree that the Company, in addition to any other remedies available to it, shall
be entitled to preliminary and permanent injunctive relief against any breach or
threatened breach by you of any of these covenants. You and the Company also
agree that, in the event any provision of this Section shall be determined by
any court of competent jurisdiction to be unenforceable by reason of its being
extended over too great a time, too large a geographic area or too great a range
of activities, that provision shall be deemed to be modified to permit its
enforcement to the maximum extent permitted by law.

 



--------------------------------------------------------------------------------

6. Withholding. All payments made by the Company under this Agreement shall be
reduced by any tax or other amounts required to be withheld by the Company under
applicable law.

7. Definitions. For purposes of this Agreement, the following definitions apply:

(a) “Affiliates” means all persons and entities directly or indirectly
controlling, controlled by or under common control with the Company, where
control may be by management authority, contract or equity interest.

(b) Termination by the Company for “Cause” shall mean only (i) your refusal or
willful failure to perform, or serious negligence in the performance of, your
duties and responsibilities for the Company which remains uncured, continues or
recurs after ten (10) business days’ notice from the Company describing in
reasonable detail the nature of the refusal, failure or neglect; (ii) your
material breach of breach of this Agreement or of any fiduciary duty or duty of
loyalty owed to the Company or any of its Immediate Affiliates; (iii) fraud or
other material dishonesty with respect to the Company or any of its Immediate
Affiliates (meaning its direct and indirect parents and subsidiaries and its
parents other direct and indirect subsidiaries); or (iv) other conduct that is,
or could reasonably be expected to be, materially harmful to the business
interests or reputation of the Company or any of its Immediate Affiliates.

(c) “Confidential Information” means any and all information of the Company and
its Immediate Affiliates that is not generally known by those with whom the
Company or any of its Immediate Affiliates competes or does business, or with
whom the Company or any of its Immediate Affiliates plans to compete or do
business, including without limitation

(i) information related to the Products, technical data, methods, processes,
know-how and inventions of the Company and its Immediate Affiliates,

(ii) the development, research, testing, marketing and financial activities and
strategic plans of the Company and its Immediate Affiliates,

(iii) their costs and sources of supply,

(iv) the identity and special needs of the customers and prospective customers
of the Company and its Immediate Affiliates and

(v) the employees and other Persons with whom the Company and its Immediate
Affiliates have business relationships and the nature and substance of those
relationships. Confidential Information also includes any information that the
Company or any of its Affiliates may receive or has received from customers,
employees or others with any understanding, express or implied, that the
information would not be disclosed.

 



--------------------------------------------------------------------------------

(d) “Person” means an individual, a corporation, a limited liability company, an
association, a partnership, an estate, a trust and any other entity or
organization, other than the Company or any of its Immediate Affiliates.

(e) “Products” means all products planned, researched, developed, tested,
manufactured, sold, licensed, leased or otherwise distributed or put into use by
the Company or any of its Immediate Affiliates, together with all services
provided or planned by the Company or any of its Immediate Affiliates, during
your employment.

8. Miscellaneous. This is the entire agreement between you and the Company, and
supersedes all prior and contemporaneous communications, agreements and
understandings, written or oral, with respect to the subject matter hereof. This
Agreement may not be modified or amended, and no breach shall be treated as
being waived, unless in writing and signed by you and an expressly authorized
representative of the Company. Provisions of this Agreement shall survive any
termination if so provided here or if necessary or desirable to accomplish the
purposes of other surviving provisions, including without limitation the
obligations of the Company in the event of a termination of your employment by
the Company other than for Cause and your obligations stated herein. The
headings of this Agreement are only for convenience and are not part of this
Agreement. This Agreement is a contract for the provision of Separation benefits
in accordance with its terms and is not intended, and shall not be interpreted,
to restrict your right or that of the Company to terminate your employment
relationship with the Company. Nor does this Agreement in any way restrict the
Company’s alteration of any of the terms or conditions of your employment, other
than as expressly provided herein.

9. Severability: If any portion of this Agreement shall be to any extent
declared illegal or unenforceable by a court of competent jurisdiction, then the
the remained of this Agreement, or the application of such portion of provision
in circumstances other than those as to which is so declared illegal or
unenforceable, shall not be affected thereby and each portion and provision of
the Agreement shall be valid and enforceable to the fullest extent of the law
possible. This is a Texas contract and shall be governed and construed in
accordance with the laws of the State of Texas.

10. Disputes: In the event of disputes under this Agreement, both you and the
Company agree to submit such disputes to binding arbitration. The Arbitrator to
be jointly selected from a list of Arbitrators who are members of the American
Arbitration Association and who perform such services within a 50 mile range of
Dallas, TX The prevailing party’s costs will be assumed by the non-prevailing
party.



--------------------------------------------------------------------------------

If the terms of this Agreement are acceptable to you, please so indicate by
signing and returning the original of this letter to me within ten (10) business
days of its date. The second copy is for your records.

 

 

    Sincerely,     EASTON-BELL SPORTS, INC.     /s/ Jackelyn E. Werblo    
Jackelyn E. Werblo     Senior Vice President- Human Resources

 

/s/ Steve Bigelow Steve Bigelow

1/9/12

Date



--------------------------------------------------------------------------------

Exhibit A

RELEASE OF CLAIMS

 

4.

FOR AND IN CONSIDERATION OF the benefits to be provided me in connection with
the termination of my employment, as set forth in the agreement between me and
Easton-Bell Sports, Inc. (the “Company”) dated on or about January 9, 2012 (the
“Agreement”), which are conditioned on my signing this Release of Claims and to
which I am not otherwise entitled, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, I,
Steve Bigelow, on my own behalf and on behalf of my heirs, executors,
administrators, beneficiaries, representatives and assigns, and all others
connected with me, hereby release and forever discharge the Company and its
Affiliates (as defined in the Agreement) and all of their respective past,
present and future officers, directors, shareholders, employees, agents, general
and limited partners, members, managers, joint venturers, representatives,
successors and assigns, and all others connected with any of them, both
individually and in their official capacities, from any and all causes of
action, rights and claims of any type or description, known or unknown, which I
have had in the past, from the beginning of time, now have, or might now have,
through the date of my signing of this Release of Claims, including without
limitation any causes of action, rights or claims in any way resulting from,
arising out of or connected with my employment by the Company or any of its
Affiliates or the termination of that employment or pursuant to any federal,
state or local law, regulation or other requirement to the Company (jointly,
“Company Releasees”) from the all claims debts, liabilities, demands,
obligations, promises, acts, agreements, contracts, losses, suits, indemnities,
duties, costs and expense (including but not limited to attorneys’ fees,
damages, actions and causes of action of whatsoever kind or nature), and all
rights or claims regarding Employee’s employment with the Company. This shall
include but not be limited to a release of any rights or claims arising under
any state or federal statute or common law regulating or affecting employment
including the California Fair Employment and Housing Act [which prohibits
discrimination and harassment in employment based on race, religious creed,
color, national origin, ancestry, physical disability, mental disability,
medical condition, marital status, sex, sexual harassment, age, sexual
orientation, or retaliation]; Title VII of the Civil Rights Act of 1964, as
amended, the Civil Rights Act of 1991 [which prohibits discrimination in
employment based on race, color, national origin, religion or sex or sexual
harassment]; the Age Discrimination in Employment Act (ADEA); Executive Order
11246 [which prohibits age discrimination]; Sections 503 and 504 of the
Rehabilitation Act of 1973 [which prohibits disability discrimination]; Labor
Code Sections 1050 through 1054 [which prohibit attempts to prevent
reemployment]; the Employee Retirement Income Security Act of 1974 (ERISA)
[which prohibits wrongful denial of employee benefits]; California Labor Code
Section 132a [which prohibits discrimination based on filing of workers’
compensation claim]; the Equal Pay Act [which prohibits paying men and women
unequal pay for equal work]; The Americans with Disabilities Act (ADA) [which
prohibits discrimination based on disability]; or any and all state or local
statutes, ordinances, or regulations, as well as all claims arising under
federal, state or local laws



--------------------------------------------------------------------------------

involving any tort, employment contract (express or implied), public policy,
wrongful discharge, or any other claim, and prohibiting employment
discrimination or restricting statutes, ordinances, or regulations, as well as
all claims arising under Company’s right to hire, promote, discipline or
terminate employees. Employee irrevocably unconditionally waives, releases and
forever discharges Company Releasees from all State Labor Code claims and Fair
Labor Standards Act (FLSA) claims (including, without limitation, claims for
unpaid wages, bonuses, unpaid overtime compensation, meal period and rest
breaks, interest, liquidated damages, penalties of any kind, as well as any
claims for attorneys’ fees, Private Attorney General Act penalties, and costs
related thereto) that Employee has or may have against Company Releasees whether
known or unknown, arising out of, relating to, or resulting from any events
occurring from inception of his employment until the execution of this
Agreement.

Compliance with California Civil Code: Employee understands and agrees that this
release extends to all claims of every nature, known or unknown, suspected or
unsuspected, past or present, and that any and all rights granted to Employee
under Section 1542 of the California Civil Code or any similar federal law or
regulation are hereby expressly waived. Section 1542 provides:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

Employee certifies that he has read and understood this general release and
Section 1542 and that he expressly waives any right or benefit available to him
in any capacity under the provisions of Section 1542.

Excluded from the scope of this Release of Claims is (i) any claim arising under
the terms of the Agreement after the effective date of this Release of Claim and
(ii) any right of indemnification or contribution that I have pursuant to the
Articles of Incorporation or By-Laws of the Company or any of the governing
documents of its Immediate Affiliates (as defined in the Agreement).

In signing this Release of Claims, I acknowledge my understanding that I may not
sign it prior to the termination of my employment, but that I may consider the
terms of this Release of Claims for up to twenty-one (21) days (or such longer
period as the Company may specify) from the date my employment with the Company
terminates. I also acknowledge that I have been advised by the Company in the
Agreement to seek the advice of an attorney prior to signing this Release of
Claims; that I have had sufficient time to consider this Release of Claims and
to consult with an attorney, if I wished to do so, or to consult with any other
person of my choosing before signing; and that I am signing this Release of
Claims voluntarily and with a full understanding of its terms.

 



--------------------------------------------------------------------------------

I further acknowledge that, in signing this Release of Claims, I have not relied
on any promises or representations, express or implied, that are not set forth
expressly in the Agreement. I understand that I may revoke this Release of
Claims at any time within seven (7) days of the date of my signing by written
notice to the Company c/o Jackelyn Werblo, 6225 N. State Highway 161, Irving, TX
75038, or to such other address as the Company party may specify and that this
Release of Claims will take effect only upon the expiration of such seven-day
revocation period and only if I have not timely revoked it.

Intending to be legally bound, I have signed this Release of Claims as of the
date written below.

 

      Date:       Steve Bigelow        

(Balance of Page Intentionally Left Blank)



--------------------------------------------------------------------------------

Exhibit B

2012 Bonus Addendum

The Company will guarantee 50% of your Bonus in 2012, payable regardless of
whether you are employed or separated during 2012.

This will operate as follows:

 

  1. In the event The Company initiates your separation during 2012, you will
receive 100% of your Bonus for 2012, payable at the time all bonuses are paid,
without regard to achievement of metrics.

 

  2. If you initiate the Separation for any reason in 2012, before December 31,
2012, you will receive 50% of your bonus, regardless of achievement of metrics.
Bonus payout will not increase above 50% if you initiate the Separation for any
reason before December 31, 2012.

 

  3. If you remain employed by EBS in 2012, The Company will guarantee 50% of
your Bonus in 2012, and the balance is based upon achievement of bonus
metrics—so you may earn full bonus if metrics are achieved.

 

  4. For purposes of clarity, if you initiate a Separation on December 31, 2012,
and the Company does not require a transition period you would not earn any
pro-rata bonus in 2013.

 

Signed: /s/ Jackelyn E. Werblo                                 on behalf of
Easton-Bell Sports, Inc.   Date: 1/9/12 Signed: /s/ Steve
Bigelow                               Date: 1/9/12               Steve Bigelow  
   